DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 10/21/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment filed on 10/21/2021 from which Claims 1, 5-11 and 14 are pending where Claims 8 and 14 are withdrawn.  Of the claims under consideration Claims 1,7 and 11 are amended.  Claims 2-4 and 12-13 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 10/21/2021.   
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5, 7 and 11 all recite “. . . wherein the ultraviolet absorber is present in an amount of 0.01 to about 10 wt. % based on the weight of the polymer.”  The application as filed represented by U.S. Patent Application Publication US 20190291390, hereinafter “Pub” describes at ¶s 0014, 0018, 0062, 0080-0083, 0090 - - ultraviolet absorber is present in an amount of 0.01 to about 10 wt. % - - or - - a UV stable polymer interlayer including the features of embodiment . . . wherein the UV absorber . . . is present in an amount of from about 0.01 to about 10 wt. %- -.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " wherein the ultraviolet absorber is present in an amount of 0.01 to about 10 wt. % based on the weight of the polymer”.  Rather a description at ¶s 0080-0083 appears to be of a UV stable polymer interlayer including wherein the UV absorber is present in an amount of from about 0.01 to about 10 wt. %.  

Claim Rejections - 35 USC § 112(a)
Claims 5, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7 and 11 each recite “. . . the ultraviolet absorber is present in an amount of 0.01 to about 10 wt.%, based on the weight of the polymer.”  This recitation is unclear and indefinite regarding which “polymer” is “the polymer.  Claim 1 from which Claims 5 and 7 depend and Claim 9 from which Claim 11 depends have a poly(vinyl butyral) resin for a UV stable polymer interlayer.  Is “the polymer” the poly(vinyl butyral) resin or the UV stable polymer interlayer or something else?  Furthermore the term “the polymer” lacks antecedent basis in the claim and the claims from which the dependent claims depend.  
Regarding Claims 9-11, Claim 9 recites “wt. %” for a range however the basis for the wt.% is unclear and indefinite whether based on the interlayer composition before or after formation or on a main component of the interlayer like the thermoplastic polymer or poly(vinyl butyral) resin.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-7, 9-11, are rejected under 35 U.S.C. 103 as obvious over US 20120021230, Fukatani et al (hereinafter “Fukatani”) evidenced by CAS Registry Number: 70321-86-7, Scifinder ACS (2021) (hereinafter “RN 70321-86-7” further in view of U.S. 2002/0169239, Wood et al. (hereinafter “Wood 2002”) evidenced by CAS Registry Number: 73936-91-1, Scifinder ACS (2021) (hereinafter “RN 73936-91-1”. 
Regarding Claims 1, 6, and 9-10, Fukatani discloses in the entire document particularly in the abstract and at ¶s 0012-0023, 0035-0036, 0047, 0050-0052, 0059-0067, 0070, and claims a laminate for a laminated glass, wherein an interlayer film for a laminated glass and a retardation element sandwiched between adhesive layers are laminated, the interlayer film for a laminated glass contains a thermoplastic resin and an ultraviolet absorber and a plasticizer (See ¶s 0059-0087 and Claim 20) {reading on UV stable polymer interlayer and plasticizer of the pending claims 1 and 9}, the interlayer film for a laminated glass contains, as the ultraviolet absorber, a benzotriazole compound or a benzophenone compound, and at least one compound selected from the group consisting of a malonic ester compound, an oxanilide compound and a triazine compound, the sum of the contents of the malonic ester compound, the 
    PNG
    media_image1.png
    309
    253
    media_image1.png
    Greyscale
  R14 is H--, R15 is a 1-methyl-1-phenylethyl group, and R16 is a 1-methyl-1-phenylethyl group).  Tinuvin 234 is evidenced by RN 70321-86-7 to have the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 for 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol.     
Although Fukatani discloses a ultraviolet absorber such as a benzotriazole containing Tinuvin 234 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol for an ultraviolet absorber comprising, Fukatani does not expressly disclose formula (3) of pending Claim 1 nor 2-(2H-Benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol.  
Wood 2002 discloses in the abstract, ¶s 0006, 0248, 0330-0336, examples 15-17, 24 and 51 and its Claim 1, 4, 16 and 31, benzotriazole UV absorbers having enhanced stability and durability and a low loss rate including 2H-benzotriazole UV absorbers substituted at the 3-position or at the 5-position of the phenyl ring by a 1,1-diphenylalkyl moiety, particularly a 1,1-diphenylethyl group, are of low color and exhibit low volatility in thermoplastic compositions like poly(vinyl butyral).  The UV absorber has the formula I: 
    PNG
    media_image3.png
    175
    292
    media_image3.png
    Greyscale
, where G1 is hydrogen and E1 is either straight or branched chain alkyl of 1 to 24 carbon atoms (for 2-(2H-benzotriazol-2-yl)-6-pending claim 9}.  RN 73936-91-1 evidences that the formula for 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol also with the name 2-(2-Hydroxy-3-a-cumyl-5-tert-octylphenyl)-2H-benzotriazole or 2-[2-Hydroxy-3-(a,a-dimethylbenzyl)-5-tert-octylphenyl]-2H-benzotriazole is that of Tinuvin 928 of:  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 {reading on formula (3) of pending Claim 1 }.  Also benzotriazoles for UV absorbers are disclosed by Wood 2002 at ¶ 0248 and its claim 16 as 2-(2-hydroxy-3-a cumyl-5-tert-octylphenyl)-2H-benzotriazole, i.e. Tinuvin 928 and another benzotriazole of 2-(2-hydroxy-3,5-di-α cumylphenyl)-2H-benzotriazole and mixtures thereof.  RN 70321-86-7 evidences the latter benzotriazole also has the name 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol or Tinuvin 234.  In examples 15 and 17 and 24 in the tables Wood 2002 divulges that Tinuvin 928 can be substituted for Tinuvin 234 in use with another Tinuvin.  From ¶s 0006 and 0330-0336, the benzotriazole UV absorbers often are essentially colorless {reading on 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  Here Tinuvin 234 and 2-(2H-Benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol), Tinuvin 928, have the same purpose as shown in Wood as for UV absorbers for poly(vinyl butyral) for solubility therein and for essentially colorlessness even though absorbing in the 350-390 nm range.  Therefore Tinuvin 928 can be substituted for or combined with Tinuvin 234 of Fukatani. 
Fukatani discloses at ¶ 0070 that the visible light transmittance Tv of the interlayer is preferably 85% or more {reading on the claimed at least 80%T of Claims 1 and 9 and at least 84% for Claims 6 and 10}.  Given such similar visible transmittance and that Fukatani modified with Wood 2002 discloses the same components including Tinuvin 234 modified with Tinuvin 928 which is identical to that used in Applicants’ pending claims 1 and 9 and given that the amounts of the Tinuvin 234 are the same as presently claimed, more  it is clear that the other properties of %Tuv and yellowness index would necessarily be the same for such UV absorbers of the combination of Tinuvin 234 and Tinuvin 928.  Therefore Fukatani modified by Wood 2002 also meets claims 6 and 10.  In accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fukatani a UV stable polyvinylbutryal interlayer with a plasticizer and benzotriazole compound Tinuvin 234 with visible light transmittance Tv of the interlayer of preferably 85% or more and properties of %Tuv less than or equal to 12, as afore-described, where from Wood 2002 UV absorber with Tinuvin 928 shown as useful with Tinuvin 234 is combined with Tinuvin 234 for an amount of UV absorbers up to 4 wt.% motivated to have enhanced stability and durability and a low loss rate and essentially colorlessness {reading on yellowness index less than or equal to 2} as for Claims 1, 6, and 9-10.  Furthermore the combination of Wood 2002 with Fukatani has a reasonable expectation of success because both have benzotriazole compounds for UV absorbers in polyvinylbutyral and Wood 2002 actually teaches such a combination.  
Claim Rejections - 35 USC § 103
Claims 5, 7 and 11 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7 in view of Wood 2002 evidenced by RN 73936-91-1.    
Regarding Claims 5, 7 and 11, Fukatani in view of Wood 2002 is applied as to Claims 1 and 9 along with the disclosure of Fukatani at ¶s 0032-0041 and 0067 that the benzotriazole UV absorber has an amount up to 1.4 parts by weight and a total UV 
In the alternative Claims 1, 5-7, 9-11 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7 in view of Wood 2002 evidenced by RN 73936-91-1 and further in view of U.S. US 20130194659, Hatta et al. with a PCT filing date of August 19, 2011 (hereinafter “Hatta”).  
Regarding Claims 1, 5-7, 9-11, Fukatani evidenced by RN 70321-86-7 in view of Wood 2002 evidenced by RN 73936-91-1 is applied as to Claims 1 and 6 and 9 and 10, and to any extent that Fukatani as modified does not expressly disclose the suppression of the transmittance of ultraviolet rays with a wave length of 400 nm to 1% or less and have a yellowness less than 5 Hatta is cited.      
Hatta discloses in the abstract an interlayer film of polyvinyl acetal like polyvinylbutyral resins (See ¶s 0013-0014) for laminated glass which can 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 as another ultraviolet absorber was added in an amount shown in Table 5.  From ¶ 0053 the interlayer film for laminated glass has a yellowness index is 5 or less when the interlayer film for laminated glass is set to have a thickness of 760 µm and sandwiched between two glass plates.  If the yellowness index exceeds 5, the laminated glass may be too yellow.  Such a range of yellowness overlaps that of pending claims 6 and 10 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Given Hatta’s benzotriazole-based UV absorber, Tinuvin 328, and Hatta’s 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fukatani as modified a UV stable polyvinylbutryal interlayer with a plasticizer and benzotriazole compounds of Tinuvin 234 and Tinuvin 928, as afore-described, where from Hatta the UV absorber Tinuvin 328 identical as a Claims 1, 5-7, 9-11.  The combination of Hatta with Fukatani as modified has a reasonable expectation of success because both have similar benzotriazole UV stablizers with polyvinylbutyral for interlayers.  
Response to Arguments
Applicant’s arguments filed 10/21/2021 have been considered but are moot in view of the new grounds of rejection set forth above under 35 U.S.C. 112 and are unpersuasive regarding rejections under 35 U.S.C. 103.  
Applicants argue against the rejection of the claims under 35 U.S.C. 103 based on the Fukatani in view of Woods references.  Applicants assert that Applicants' data shows, not all UV absorbers provide the same benefits and properties, including those required for use in certain applications where light transmission and color are important, particularly in a polymer that is extruded at high temperature.  Applicants' contend that their data shows, not all UV absorbers provide the same benefits and properties, including those required for use in certain applications where light transmission and color are important, particularly in a polymer that is extruded at high temperature.  Applicants submit while the various UV absorbers may be structurally similar, it is clear from the data in Table 1 that they do not all perform the same in the same composition (i.e. they do not provide comparable results), therefore, it is not predictable to substitute one for another with a reasonable expectation of success (of giving comparable results).  Not all UV absorbers perform as required, and not all provide the same properties.  Applicants argue that as shown by Applicants' data in Table 1, many different UV absorbers of different classes were tested, and the results clearly show that the different UV absorbers are not interchangeable and all of them do not provide the claimed properties, even within the same class of UV absorbers, therefore, the results are not predictable and do not give comparable results in comparable circumstances as stated by the Examiner. For example, within the benzotriazole class, two of the UV absorbers, T900 and T928 had similar Tuv and YI values to T328, while E109 had a lower Tuv but a higher YI, and E82 had a Tuv that was too high (i.e., higher than 12%). Two other UV absorbers, T426 and P300, both different types or classes of UV absorbers (non-benzotriazoles), also had better performance than those in their same class, as well as many other classes, while others in those classes did not meet either the % T uv or YI or both.  Applicants conclude therefore, it is not prima facie obvious to substitute one UV absorber for another with a reasonable expectation of success that they would give comparable results, as suggested by the Examiner, and Applicants' data clearly shows otherwise.
In response Applicants arguments are based on comparison results of a broad class of absorbers even for the benzotriazoles.  However Fukatani discloses the Tinuvin 324 with the formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 which is also taught by Wood as within formula: 
    PNG
    media_image3.png
    175
    292
    media_image3.png
    Greyscale
as is formula 3 of pending claim 1 as Tinuvin 928 with the formula:  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  and  2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol) {reading on pending claim 9. However in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, in re Finley, 174 F.2d 130,81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  The closest prior art is the primary reference of Fukatani which discloses the Tinuvin 324 but Applicants tables 1-3 do not show a comparison with Tinuvin 324 to that of Tinuvin 328 which meets pending claims 1 and 9.  Applicant compare to the Eversorb 109 which according to CAS Registry Number: 83044-89-7, Scifinder ACS (2021) has a formula of:  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
which does not another phenyl group off the phenyl group with the OH group and also has a Cl.  Additionally Eversorb 82-2 as shown from its Technical Data Sheet from Hunan Chemical BV does not have such a second phenyl group with its formula of 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
The Tinuvin 928 is much closer even a sub-class with Tinuvin 324 has having such a phenyl group.  
Applicants argue that neither Fukatani nor Wood 2002 make obvious a UV stable polymer interlayer, such as a PVB interlayer, with the specific claimed UV absorber.  Further, neither Fukatani nor Wood 2002 (or the combination) disclose or make obvious an interlayer that has a %T of at least 80% (ASTM D1003-Procedure Busing Illuminant C), a % Tuv is less than or equal to 12 ( as measured by ISO13837 Convention A on a 30 mil interlayer) and a yellowness index (YI) of less than or equal to 2 (as measured by ASTM D1925 on a 30 mil interlayer) as claimed.  
In response both Fukatani and Wood disclose the Tinuvin 324 for poly(butyral) resin and Wood discloses combining Tinuvin 928 which meets pending claims 1 and 9 with Tinuvin 324.  Also Fukatani teaches that Tinuvin 324 meets the properties as claimed in pending claims 1 and 9.  Applicants claims are “comprising” claims which allow for combinations of such UV absorbs which is also the case for the Hatta reference   
Also in response to applicant's argument that the references fail to show certain features of applicant’s invention concerning an effect of high temperature of extrusion affecting light transmission and color, it is noted that the features upon which applicant relies (i.e., high temperature extrusion) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

 /KENNETH J STACHEL/ Primary Examiner, Art Unit 1787